Court of Appeals
of the State of Georgia

                                         ATLANTA,________________________
                                                  April 19, 2022

The Court of Appeals hereby passes the following order:

A22A1006. ROBERT A. SENIOR v. THE STATE.

      Upon consideration of the APPELLEE’S MOTION TO DISMISS the above
styled case, it is ordered that the motion is hereby GRANTED as provided below.
      In 2007, Robert A. Senior pled guilty to multiple drug-related offenses. Senior
subsequently filed a motion for an out-of-time appeal, which the trial court granted
on January 26, 2022. In Cook v. State, the Supreme Court of Georgia determined that
a trial court lacks authority to grant an out-of-time appeal. Cook v. State, ___ Ga. ___
(5) (Case No. S21A1270, decided March 15, 2022). Senior, therefore, “had no right
to file a motion for an out-of-time appeal in the trial court; his remedy, if any, lies in
habeas corpus.” Rutledge v. State, ___ Ga. ___ (Case No. S21A1036, decided March
15, 2022). Because the trial court lacked jurisdiction to entertain Senior’s motion, the
motion should have been dismissed. Lilly v. State, ___ Ga. App. ___ (Case No.
A22A0564, decided March 29, 2022). Accordingly, the trial court’s order granting
the motion for out-of-time appeal is hereby VACATED, and this appeal is hereby
REMANDED to the trial court, which is DIRECTED to enter an order dismissing the
motion for out-of-time appeal.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,___________________
                                  04/19/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.

                                               , Clerk.